Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered May 23, 1988, convicting him of burglary in the second degree and criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant received the sentence he bargained for and should not be heard to complain on appeal (see, People v Kazepis, 101 AD2d 816). The defendant’s claim that the court failed to exercise its discretion in imposing sentence is refuted by the minutes of the sentencing. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.